PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
HOFFMANN ET AL. 
Application No. 15/734,549
Filed: 2 Dec 2020
For: RETAINER HOUSING FOR A DOOR CHECK
:
:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition filed March 29, 2022, under the unintentional provisions of 37 CFR 1.137(a) to revive the above-identified application. This is also a decision on the concurrently filed Petition for Expedited under 37 CFR 1.182 dated March 29, 2022.

As the requisite $420.00 has been received, the petition for expedited consideration is GRANTED.

The petition under CFR 1.137(a) is also GRANTED.

The application became abandoned for failure to timely file corrected drawings on or before March 15, 2022, as required by the Notice of Allowance, mailed on December 15, 2021, which set a statutory period for reply of three (3) months.  Accordingly, the application became abandoned March 16, 2022.  A Notice of abandonment was mailed on March 24, 2022. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of the replacement sheet (drawings), (2) the petition fee of $2100, and (3) a proper statement of unintentional delay.

Telephone inquiries concerning this decision should be directed to the Tamie Jarrett at (571) 270-1309.  

This matter is being referred to the Office of Data Management for processing into a patent.

 
/Irvin Dingle/ 
Irvin Dingle 
Lead Paralegal Specialist, OPET